Erazer, J.
This suit was by a married woman to recover for personal services rendered for the benefit of another married woman, now deceased, in pursuance of a contract attempted to be entered into between them. A *491demurrer was sustained to the complaint, and error is assigned upon that ruling.
J. Brownlee, for appellant.
A. Steele and B. T. St. John, for appellee.
It is very plain that the right of action, if any, is in the husband, and not in the wife. The earnings of the latter belong to the former, as at common law, our statute having made no change in this respect.
The judgment is affirmed, with costs.